Citation Nr: 0015796	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for splenomegaly with 
thrombocytopenia as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1943 to January 1946 
and from September 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no competent medical evidence that hypertension 
was present during the veteran's periods of active duty 
service, or that hypertension became manifest to a 
compensable degree within the year after the veteran's 
separation from service.

2.  There is no competent medical evidence of a nexus between 
the veteran's current hypertension and his periods of 
military service or any incident during such service.

3.  The veteran's claim of entitlement to service connection 
for splenomegaly with thrombocytopenia as secondary to 
service-connected malaria is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for splenomegaly with thrombocytopenia as secondary to 
service-connected malaria is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for certain chronic disabilities, such as 
hypertension, will be presumed if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).


In order for a service connection claim to be well-grounded, 
a veteran must present medical evidence of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  A claim may also be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board observes that the veteran was granted service 
connection for malaria in January 1946.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a non-service connected 
disorder which is proximately due to or the result of a 
service connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

I.  Hypertension

The veteran contends that he suffers from hypertension that 
had its onset during his second period of service.

Service medical records reveal no diagnosis of hypertension 
or heart disease.  As for the veteran's first period of 
service, the blood pressure reading on his June 1943 service 
entrance examination is unclear; the veteran's January 1946 
separation examination reflects a blood pressure reading of 
120/78.  As for the veteran's second period of service, the 
blood pressure reading on his September 1950 service entrance 
examination was 140/80; the veteran's separation examination 
(undated) reflects a blood pressure reading of 124/80.

A December 1946 VA examination reveals that the veteran's 
blood pressure reading was 120/78.  The diagnosis was 
possible beginning myocarditis.

VA medical records, including a November 1996 VA hypertension 
examination, indicate that the veteran currently suffers from 
hypertension.  However, the Board finds there is no competent 
medical evidence that he had hypertension during service or 
that he had manifestations of hypertension within 1 year 
after separation from service.  While the veteran claims that 
his currently diagnosed hypertension is related to his active 
duty service, his contentions do not make his service 
connection claim well grounded.  Espiritu.  As the veteran 
has not presented any competent medical evidence that he 
currently suffers from hypertension that was present during 
or related to service, and as there is no medical evidence 
linking the continuity of symptomatology which the veteran 
claims to his hypertension, his claim for service connection 
for hypertension is not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.

The Board notes that in his September 1996 statement, the 
veteran indicated that his doctors informed him that his high 
blood pressure may have developed as a result of his service-
connected malaria, he also said he would try to submit 
evidence that he had high blood pressure continuously since 
his service in the 1950's.  However, in November 1996 the 
veteran advised the RO in response to their request for 
medical evidence in support of his claim, that the doctors he 
saw a number of years ago had either passed away or were no 
longer in practice and their records were no longer 
available.  The medical records on file contain no evidence 
that any physician or health professional has linked the 
veteran's hypertension to his service-connected malaria.  
Moreover, a layman's account (such as the veteran's), 
filtered through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute the medical evidence required to 
render a claim well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).

In this case, the available medical records reveal that the 
veteran was not diagnosed with hypertension until years 
following service.  Accordingly, a claim of entitlement to 
service connection under the presumptive provisions of 
38 U.S.C.A. § § 1101, 1112 and 1137 (West 1991) is not for 
application in this case.  While the December 1946 VA 
examination (undergone within one year of the veteran's first 
period of service) did indicate "possible" beginning 
myocarditis, the assessment was apparently derived from 
physical findings only (as opposed to findings obtained as a 
result of electrocardiogram or echocardiogram testing).  The 
examiner noted that the enlargement was probably apparent 
rather than actual.  The veteran's blood pressure was 
reported to be 120/78 and there was no indication of 
hypertension.  Further, the veteran's medical records reveal 
that he has never been diagnosed with myocarditis, and the 
November 1996 VA hypertension examination specifically 
indicated that there was no cardiac enlargement.

The Board observes that the veteran has asserted that he 
received treatment for his hypertension from private 
physicians shortly after his discharge from service.  
However, in his November 1996 statement and then his 
substantive appeal, the veteran indicated that any such 
records were no longer available.  As such, the Board is 
aware of no circumstances in this matter which would put VA 
on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this instance, 
the RO fulfilled its obligation under section 5103(a) in the 
statement of the case which informed the veteran of the 
reasons for the denial of his claim.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well-grounded.  


II.  Spleen

The veteran contends that his spleen disability is 
etiologically related to his service-connected malaria.

On a VA examination in November 1996 the examiner noted that 
possible splenic damage from malaria needed to be evaluated.  
The examiner recommended thick and thin smears for malaria 
and hematologic evaluation of his splenomegaly.  In an April 
1998 letter, the veteran's physician indicated that the 
veteran had splenomegaly, with multiple lesions, that had 
first been recognized in August 1996.  He then stated as 
follows:

It is my opinion that [the veteran's] 
splenomegaly is attributable to a benign 
pathological process that is probably 
infectious or inflammatory.  Since he had 
malaria when he was on active duty it is 
possible that malaria caused his 
splenomegaly.  Other infectious disorders 
such as histoplasmosis or blastomycosis 
could also be responsible.  A more 
definitive diagnosis may be established 
by histological evaluation of the spleen; 
however, I do not believe splenectomy is 
warranted at this time.

The Board finds that the April 1998 letter from the veteran's 
physician appears to medically link the veteran's spleen 
disability to his service-connected malaria.  Accordingly, 
the Board finds that the veteran has submitted evidence 
sufficient to well ground his claim.  Epps; see also Hensley 
v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  However, the 
examiners recognized that additional evaluations were needed.  
As such, development is necessary prior to final adjudication 
on the merits, as the evidence establishes only that the 
claim is plausible.  In accordance with the duty to assist 
with a well-grounded claim, further development of the 
medical evidence is necessary, and the veteran's claim is 
remanded to the RO for such development.



ORDER

Entitlement to service connection for hypertension is denied, 
as the veteran's claim is not well-grounded.

The veteran's claim of entitlement to service connection for 
splenomegaly with thrombocytopenia as secondary to service-
connected malaria is well grounded, and to that extent his 
appeal is granted, subject to the following remand portion of 
this decision.


REMAND

As the veteran has presented a well grounded claim on the 
issue of entitlement to service connection for splenomegaly 
with thrombocytopenia as secondary to service-connected 
malaria, the Board must evaluate the claim on the merits 
based on all the evidence of record.  However, the Board 
finds that additional development is necessary to ensure the 
promulgation of a fully informed decision.  In this regard, 
the Board observes that a November 1996 VA systemic 
conditions examination reflected a diagnosis of history of 
malaria and "[P]ossible splenic damage from the malaria to 
be evaluated."  The examiner recommended "thick and thin 
smears for malaria and hematologic evaluation of his 
splenomegaly."

While the veteran's claim is plausible and capable of 
substantiation, it is clear (as reflected in the comments 
from the veteran's physicians) that all testing necessary to 
fulfill the VA's duty to assist has not been accomplished.  
Accordingly, the veteran should be afforded an examination to 
determine the relationship, if any, between his spleen 
disorder and his service-connected malaria.  In view of the 
foregoing, this case is REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his spleen 
disability and the relationship, if any, 
between his spleen disability and his 
service-connected malaria.  The claims 
folder must be made available and 
reviewed by the examiner.  Any 
appropriate and feasible studies should 
be performed.  The examiner is to express 
an opinion, with full rationale, as to 
whether it is at least as likely as not 
that the veteran's splenomegaly with 
thrombocytopenia is related to his 
service-connected malaria.

2.  Thereafter, the RO should ensure that 
the development requested is accomplished 
and then adjudicate the claim for service 
connection for splenomegaly with 
thrombocytopenia as secondary to service-
connected malaria.  If the claim is 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



